Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
	The IDS dated 2/16/2022 contains a reference (#1) which appeared to be intended to refer to the US counterpart of JP2004200646, which is authored by Nakata et al. However, the provided publication number did not match the reference in question.  As such, the examiner modified to IDS to reflect the proper US counterpart of JP2004200646 and the reference was considered.  If the applicant believes that this was done in error, the applicant may contact the examiner directly or submit a corrected IDS after the allowance but before payment of the issue fee.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Lish on 3/8/2022.

The application has been amended as follows: 
Claim 11 is amended to read:

    PNG
    media_image1.png
    576
    672
    media_image1.png
    Greyscale


Reasons for Allowance
	Claims 11-30 were allowed.
The following is a statement of reasons for the indication of allowable subject matter:  it is the not known in the prior art provide a barrier coating on a generally cylindrical thermoplastic syringe inner surface having an aspect ratio in the range of 5:1 to 20:1 wherein at least one of the three precursors claimed in claim 1 are introduced into the lumen along with at least an oxidizing gas and providing a plasma in or near the inner surface under conditions to deposit a barrier layer of SiOx wherein x is from 1.5 to 2.9, on the surface by PECVD wherein a magnetic field is provided by a magnetic field generator in or near the plasma having qualities so as to improve the uniformity of the SiOx deposited wherein a pH protective coating is further applied to the barrier coating by PECVD, wherein at least part of the time while providing plasma, the field generator is rotated about the syringe barrel or the syringe barrel is rotated with respect to the magnetic field.
• The most pertinent prior art (Felts et al) teaches coating the inside of a syringe barrel with a coating matching the description of the one claimed using a similar methodology.  However, Felts fails to teach the rotation of a magnetic field relative to the syringe as claimed.
• Another prior art (Tan et al.) generally teaches the modification of deposition processes using rotating magnetic fields.  However, Tan teaches the use of magnets rotated about a flat surface for the purpose of improving efficiency of the use of a deposition material.  Further the process of Tan is largely unrelated to that of Felts and there is no knowledge provided or known to those of ordinary skill in the art as to how a rotating magnetic field would affect a plasma deposition vapor process such as that of Felts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717